              Case 19-04033-JMC-13                           Doc 18        Filed 06/18/19            EOD 06/18/19 13:56:05                 Pg 1 of 9




Debtor 2
(Spouse, if filing) First Name                 Middle Name                 Last Name




                                the~'QJ\)
United States Bankruptcy Court for            of_,~
                                                 -----                 District


                       /C) -0-(i533-Jrtl(>-/3
                                                                                  (State)                                           I 'l   c)             _::: -(
                                                                                                                                    ~<        i   Ul      V> M
Case number
(If known )




Official Form 113
Chapter 13 Plan                                                                                                                                                12/17

f §f M Notices
To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                        Indicate that the option is appropriate in your circumstances or that It is permissible in your judicial district. Plans that
                        do not comply with local rules and judicial rulings may not be conflrmable.

                        In the following notice to creditors, you must check each box that applies.


To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                        have an attorney, you may wish to consult one.
                        If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                        confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                        Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed . See
                        Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                        includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision will
                        be ineffective if set out later in the plan.


   1.1        A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                  D   Included       D    Not included
              payment or no payment at all to the secured creditor

   1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                   D   Included       D   Not included
              Section 3.4

   1.3        Nonstandard provisions, set out in Part 8                                                                        D   Included       D   Not included



f§fM               Plan Payments and Length of Plan

2.1      Debtor(s) will make regular payments to the ~stee as follows:

         $ ;)()      0              pe/YJONif..ffor          1J.Xl   months
         [and$ _ _ _ __             per_ __          for             months.] Insert additional lines if needed.

         If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
         payments to creditors specified in this plan .



Official Form 113                                               Chapter 13 Plan                                                                               Page 1
           Case 19-04033-JMC-13                     Doc 18         Filed 06/18/19             EOD 06/18/19 13:56:05                    Pg 2 of 9
                                                                                                        Case number - - - - - - - - - -


2.2 Regular payments to the trustee will be made from future income in the following manner:
      Check all that apply.
       0   D~or(s) will make payments pursuant to a payroll deduction order.
       IJV6ebtor(s) will make payments directly to the trustee.
       0   Other (specify method of payment):_ _ _ _ _ _ _ _ _ __

2.3   Income tax refunds.

      Chec~e.
       11t'5ebtor(s) will retain any income tax refunds received during the plan term .
       0   Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
           turn over to the trustee all income tax refunds received during the plan term.
       0   Debtor(s) will treat income tax refunds as follows:




2.4 Additional payments.
      Check one.
       ~ne. If "None" is checked, the rest of§ 2.4 need not be completed or reproduced.
       0   Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount,
           and date of each anticipated payment.




2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ _ _ _ _ _ _ __

HMfM          Treatment of Secured Claims


3.1   Maintenance of payments and cure of default, if any.
      Check one.
      0    None. If "None" is checked, the rest of§ 3. 1 need not be completed or reproduced.

      0    The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
           the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
           directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
           trustee, with interest, if any, at the rate stated . Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
           filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
           arrearage. In the absence of a contrary timely filed proof of claim , the amounts stated below are controlling. If relief from the automatic stay
           is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
           paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
           column includes only payments disbursed by the trustee rather than by the debtor(s).



           Name of creditor                    Collateral          Current installment      Amount of          Interest rate on Monthly plan           Estimated total
                                                                   payment                  arrearage (if      arrearage        payment on             payments by
                                                                                                               (if applicable)  arrearage       f}1)   trustee           .
                                                                   (i:c~J~~c~
                                                                                            any)

                                                                                             $:17q1r;           _ _ _%            $   IDD,             $ ~o!J V/7°
                                                                    Disbursed by:
                                                                    0 Trustee
                                                                    ~ Debtor(s)


                                                                    $_ _ _ __                $_ _ __ _          _ _ _%            $_ _ __              $_ _ _ __

                                                                    Disbursed by:
                                                                    0 Trustee
                                                                    0   Debtor(s)

           Insert additional claims as needed.


Official Form 113                                      Chapter 13 Plan                                                                                      Page 2
          Case 19-04033-JMC-13                     Doc 18          Filed 06/18/19            EOD 06/18/19 13:56:05
                                                                                                                       CJ -_ O_
                                                                                                       case number -'------
                                                                                                                    {            -33_-Jm(!_, -/3
                                                                                                                              t/0_
                                                                                                                                Pg 3 of 9


 3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

      ~ne. If "None " is checked, the rest of§ 3.2 need not be completed or reproduced.
          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

      D    The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
           listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
           claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
           claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim , the value of
           the secured claim will be paid in full with interest at the rate stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
           plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
           as an unsecured claim under Part 5 of this plan . Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the
           proof of claim controls over any contrary amounts listed in this paragraph.

           The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
           of the debtor(s) or the estate(s) until the earlier of:
           (a)   payment of the underlying debt determined under nonbankruptcy law, or
           (b)   discharge of the underlying debt under 11 U.S .C. § 1328, at which time the lien will terminate and be released by the creditor.

           Name of creditor         Estimated amount Collateral           Value of     Amount of        Amount of             Interest Monthly         Estimated total
                                    of creditor's total                   collateral   claims senior to secured claim         rate     payment to      of monthly
                                    claim                                              creditor's claim                                creditor        payments


                                     $_ _                                  $_ _         $- - -             $_     _                %         $- - -     $_ _
                                                                                                                             -

                                     $_ _                                  $_ _         $_ _               $- --                   %         $_ _       $- - -
                                                                                                                             -
           Insert additional claims as needed.
3.3 Secured claims excluded from 11 U.S.C. § 506.
    Check one.
      ~one. If "None" is checked, the rest of§ 3. 3 need not be completed or reproduced.
      D   The claims listed below were either:

          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
              personal use of the debtor(s), or

          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
          directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
          filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
          claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).



           Name of creditor                              Collateral                    Amount of claim      Interest    Monthly plan           Estimated total
                                                                                                           rate         payment                payments by trustee

                                                                                        $_ _ _ __           ___%         $_       _    _
                                                                                                                        Disbursed by:
                                                                                                                         D       Trustee
                                                                                                                         D       Debtor(s)

                                                                                        $_ _ _ __           ___ %        $_ _ _                $. _ __ _ __ _

                                                                                                                        Disbursed by:
                                                                                                                         D       Trustee
                                                                                                                         D       Debtor(s)
          Insert additional claims as needed.




Official Form 113                                      Chapter 13 Plan                                                                                    Page 3
           Case 19-04033-JMC-13                     Doc 18            Filed 06/18/19             EOD 06/18/19 13:56:05                    Pg 4 of 9
                                                                                                            Case number _ _ _ __ _ _ _ _ __

 3.4 Lien avoidance.

     Check one.
            None. If "None" is checked, the rest of§ 3.4 need not be completed or reproduced.
          The remainder of this paragraph will be effective only If the applicable box In Part 1 of this plan is checked.

       0    The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to wh ich the
            debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the cou rt, a judicial lien or security interest
            securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
            amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
            amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.
            § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.


             Information regarding judicial          Calculation of lien avoidance                                         Treatment of remaining
             lien or security interest                                                                                     secured claim

                                                  a. Amount of lien                                     $_ _ _ _ __        Amount of secured claim after
             Name of creditor
                                                                                                                           avoidance (line a minus line f)
                                                                                                                           $_ _ __ _ __ _ __
                                                  b. Amount of all other liens                          $ _ _ _ _ __


             Collateral                           c. Value of claimed exemptions                    +$_ _ _ _ __
                                                                                                                           Interest rate (if applicable)


                                                  d. Total of adding lines a, b, and c                  $._ _ _ _ __                  %


                                                                                                                           Monthly payment on secured
             Lien identification (such as         e. Value of debtor(s)' interest in                -$._ _ _ _ _ _         claim
             judgment date, date of lien             property
             recording , book and page number)


                                                                                                                           Estimated total payments on
                                                  f. Subtract line e from line d.                       $_ _ _ __ _        secured claim



                                                     Extent of exemption impairment
                                                     (Check applicable box):
                                                     CJ    Line f Is equal to or greater than line a.

                                                          The entire lien is avoided. (Do not complete the next column.)
                                                     CJ    Line f is less than line a.

                                                          A portion of the lien is avoided. (Complete the next column.)

        Insert additional claims as needed.




3.5 Surrender of collateral.

    Check one.
     ~one. If "None" is checked, the rest of§ 3.5 need not be completed or reproduced.
      0    The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
           upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under§ 1301
           be term inated in all respects . Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.


             Name of creditor                                                                       Collateral




          Insert additional claims as needed.


Official Form 113                                         Chapter 13 Plan                                                                                  Page 4
            Case 19-04033-JMC-13                    Doc 18         Filed 06/18/19             EOD 06/18/19 13:56:05                    Pg 5 of 9
                                                                                                        Case number - - - - - - - - - -

1§11 Treatment of Fees and Priority Claims
4.1   General

      Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
      postpetition interest.

4.2 Trustee's fees

      Trustee's fees are governed by statute and may     chi.UJ~ cju.ci~e course of the case but are estimated to be __/_ _% of plan payments; and
      during the plan term, they are estimated to total $ o~            .
 4.3 Attorney's fees
      The balance of the fees owed to the attorney for the debtor(s) is estimated to be$


 4.4 Priority claims other than attorney's fees and those treated in § 4.5.
      Check one.
       ~None. If "None" is checked, the rest of§ 4. 4 need not be completed or reproduced.
        0   The debtor(s) estimate the total amount of other priority claims to be _ _ _ _ __


 4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
      Check one.
       ~ None. If "None" is checked, the rest of§ 4.5 need not be completed or reproduced.
        0   The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
            governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4 ). This plan provision
            requires that payments in§ 2.1 be for a tenn of 60 months; see 11 U.S .C. § 1322(a)(4).




              Name of creditor                                                                                            Amount of claim to be paid


                                                                                                                            $_ _ _ _ _ _ _ _ _ __


                                                                                                                            $_ _ _ _ _ _ _ _ _ __

            Insert additional claims as needed.

              Treatment of Nonpriority Unsecured Claims


5.1   Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid , pro rata. If more than one option is checked, the option
      providing the largest payment will be effective. Check all that apply.

        0    The sum of$_ _ _ __

        0     _ _ _% of the total amount of these claims, an estimated payment of$_ _ __
      ~ The funds remaining after disbursements have been made to all other creditors provided for in this plan.
            If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately$_____.
            Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.




Official Form 113                                      Chapter 13 Plan                                                                                   Page 5
          Case 19-04033-JMC-13                       Doc 18        Filed 06/18/19           EOD 06/18/19 13:56:05                     Pg 6 of 9
                                                                                                        Case number - - --      ------



5.2    Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                one. lf "None " is checked, the rest of§ 5.2 need not be completed or reproduced.

          D    The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
               on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
               debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
               The final column includes only payments disbursed by the trustee rather than by the debtor(s).


                 Name of creditor                                                   Current installment         Amount of arrearage          Estimated total
                                                                                    payment                     to be paid                   payments by
                                                                                                                                             trustee

                                                                                     $_ _ _ __                  $_ _ _ _ __                  $_ _ _ __

                                                                                     Disbursed by:
                                                                                     D   Trustee
                                                                                     D    Debtor(s)

                                                                                     $_ _ _ __                  $_ _ _ __ _                  $_ _ _ __

                                                                                     Disbursed by:
                                                                                     D   Trustee
                                                                                     D    Debtor(s)
              Insert additional claims as needed.




5.3   Other separately classified nonpriority unsecured claims. Check one.

      ~one. If "None " is checked, the rest of§ 5.3 need not be completed or reproduced.
      D   The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows



                Name of creditor                             Basis for separate classification        Amount to be paid    Interest rate         Estimated total
                                                             and treatment                            on the claim         (if applicable)       amount of
                                                                                                                                                 payments

                                                                                                       $_ _ _ __           ___%                  $_ _ __

                                                                                                       $_ _ _ _ __         ___%                  $_ _ __


               Insert additional claims as needed.



                Executory Contracts and Unexpired Leases


6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
      and unexpired leases are rejected. Check one.

      0   None. If "None" is checked, the rest of§ 6.1 need not be completed or reproduced.

      )lAssumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
         to any contrary court order or rule . Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed
         by the trustee rather than by the debtor(s).




Official Farm 113                                      Chapter 13 Plan                                                                                    Page 6
 Debtor   ----=---
              \Jt;-~-------'-+---
                             00   _$
                                   _ __
            Case 19-04033-JMC-13 Doc 18 Filed 06/18/19                                    EOD 06/18/19 13:56:05
                                                                                                    case number /   ~   - {)/          (}33.JrJC-/3
                                                                                                                                   Pg 7 of 9

            Name of creditor                 Description of leased      Current installment   Amount of       Treatment of arrearage     Estimated total
                                             property or executory      payment               arrearage to                               payments by
                                             contract                                         be paid         (Refer to other plan       trustee

          ~
                                                                                                              section if applicable)

                                                                        $_ _ _ __                $_ _ __                                  $_ _ __

          ~Q/ l/{1tt, r11                                               Disbursed by:
                                                                        D Trustee
                                                                        D Debtor(s)

                                                                        $_ _ _ __                $_ _ __                                  $_ _ __
                                                                        Disbursed by:
                                                                        D Trustee

                                                                        D Debtor(s)

           Insert additional contracts or leases as needed.




f §8 Vesting of Property of the Estate
 7.1 Property of the estate will vest in the debtor(s) upon
      Check the applicable box:

     'pf    plan confirmation.

     D      entry of discharge.
     D      other:



F§f:F          Nonstandard Plan Provisions


 8.1 ~k "None" or List Nonstandard Plan Provisions

            one. If "None" is checked, the rest of Part 8 need not be completed or reproduced.

 Under Bankruptcy Rule 301 S(c), nonstandard provisions must be set forth below. A nonstandard provision is   a provision not otherwise included in the
 Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there Is a check in the box "Included" in§ 1.3.




Official Form 113                                     Chapter 13 Plan                                                                             Page 7
         Case 19-04033-JMC-13                   Doc 18         Filed 06/18/19            EOD 06/18/19 13:56:05
                                                                                                  Case number   /0 ~DI053    Jnii-13
                                                                                                                       Pg 8 of 9



f§!I         Signature(s):


9.1 Signatures of Debtor(s) and Debtor(s)' Attorney
                                     ey, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any,




                                                                      Signature of Debtor 2

                                                                      Executed on _ _ _ _ _ __
                                                                                  MM I DD / YYYY




                                                              Date
      Signature of Attorney for Debtor(s)                              MM I DD / YYYY



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113                                  Chapter 13 Plan                                                                                Page 8
          Case 19-04033-JMC-13                    Doc 18         Filed 06/18/19           EOD 06/18/19 13:56:05          Pg 9 of 9



Exhibit: Total Amount of Estimated Trustee Payments
     The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
     out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3. 1 total)                        $   8DDD
b.   Modified secured claims (Part 3, Section 3.2 total)                                                 $_ _ _ _ __

c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                            $_ _ _ _ _ _

d.   Judicial liens or security Interests partially avoided (Part 3, Section 3.4 total)

e.   Fees and priority claims (Part 4 total)

f.   Nonpriority unsecured claims (Part 5, Section 5. 1, highest stated amount)

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6. 1 total)

j.   Nonstandard payments (Part 8, total)


     Total of lines a through j




Official Form 113                                     Chapter 13 Plan - Exhibit                                                         Page 1
